DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered.


Status of Amendment
The amendment filed on 30 September 2022 fails to place the application in condition for allowance. 
Claims 1-10 and 12-40 are currently pending and under examination.

Status of Rejections
All previous rejections are herein maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, 11, 12, 17, 18, 25, 26, and 32-37 are rejected under 35 U.S.C. 102(a) as being anticipated by Klocke et al (US 2003/0057093 A1)
As to claim 1, Klocke discloses a plating apparatus for depositing metal on a substrate (Title Figs. 6/7 where some citations to Fig. 6 apply to figure 7 as well in which Fig. 6 may show a common feature more clearly than Fig. 7), comprising: a membrane frame, having a center passage which passes through the center of the membrane frame (broadly interpreted as any structure capable of supporting a membrane #190 Fig. 6/7); a catholyte inlet pipe connecting to the center passage of the membrane frame (Fig. 6/7 #170), a holding cavity (See annotation below) the catholyte inlet (#365) is connected to the catholyte inlet pipe and the center passage, the membrane frame has a plurality of branch pipes extending from the center to edge of the membrane frame, every branch pipe is connected to the catholyte inlet, every branch pipe has a plurality of spray holes #s 370/365).; a center cap, fixed at the center of the membrane frame and covering over the center passage of the membrane frame (Fig. 6 #220), the top of the center cap having a plurality of first holes ([0049] see fig. 6-); wherein the catholyte inlet pipe supplies catholyte to the center cap through the center passage of the membrane frame, and the catholyte is supplied to a center area of the substrate through the first holes of the center cap ([0049]).

    PNG
    media_image1.png
    831
    769
    media_image1.png
    Greyscale

As to claim 2, the limitation “wherein the flow of the catholyte supplied to the center cap is adjustable and controlled independently” is drawn towards how the flow is provided to the cap thus interpreted as the intended use of the apparatus based on the desired flow conditions and thus the limitation is met via being capable of providing variable flows based on the flow rate provided thereto. See MPEP 2114.

As to claim 7, Klocke further discloses wherein the diameter of the first holes or the density of the first holes is same (See Fig. 6).


As to claim 12, Klocke discloses wherein a plurality of the spray hole is the same (See Fig. 7).

As to claim 17, Klcoke discloses further comprising at least one diffusion plate having a plurality of apertures, the at least one diffusion plate being fixed on the membrane frame. (#380).

As to claim 18, Klocke discloses wherein the apertures on the diffusion plate are of uniform size and the density of the apertures distributed on the diffusion plate is uniform (See Fig. 10).

As to claim 25, Klocke discloses an anode chamber (area in #210) and a cathode chamber (area around cathode), the anode chamber and the cathode chamber being separated by a membrane which is positioned on the membrane frame ([0012], [0048]).

As to claim 26, Klocke further discloses wherein the anode chamber has a side wall, the side wall of the anode chamber defines a plurality of discharge holes, every discharge hole is connected to a discharge passage (wall #225 with holes/passages 250 [0053] Fig. 4).

 As to claim 32, Klocke further discloses wherein the cathode chamber has an inner side wall and an outer side wall, a recess trough is formed between the inner side wall and the outer side wall, the top of the inner side wall has notches, the bottom of the recess trough has catholyte outlets, the electrolyte of the cathode chamber flows through the notches to be received in the recess trough and drained through the catholyte outlet (#285).

As to claim 33, Klocke further discloses a nozzle within the cathode chamber for cleaning plated film of the substrate (#290).

As to claim 34, Klocke further discloses a shroud fixed on top of the cathode chamber (#285/340).

As to claim 35, Klocke further discloses wherein the shroud has a collecting groove (#s 300), a drain passage is connected to the collecting groove, liquid in the collecting groove is drained through the drain passage (as provided in incorporated references WO01/27357 A [0058] showing chambers connected to drain passage 110 Fig. 2).

As to claim 36, Klocke further discloses wherein a side wall of the shroud defines a cleaning liquid inlet for cleaning the collecting groove (#290).

As to claim 37, Klocke further discloses further comprising a gas vent connecting to the cathode chamber for gas exhaust (Fig. 4 #355).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Klocke, as applied to claim 1 above, and further in view of Johnson (US 6,517,698 B1).
As to claims 8 and 9, Klocke fails to explicitly disclose wherein a diameter of the first holes or the density of the first holes is different and wherein a diameter of the first holes gradually increases from the center to edge of the center cap or the density of the first holes gradually increases from the center to the edge of the cap.
	Johnson discloses wherein a diameter of the first holes or the density of the first holes is different (col. 6 line 21-22) and wherein a diameter of the first holes gradually increases from the center to edge of the center cap or the density of the first holes gradually increases from the center to the edge of the cap (col. 6 lines 25-27 “multiple rings” coupled with different dimensions as cited above).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a diameter and density arrangement as taught by Johnson in the apparatus of Klocke because Johnson recognized the arrangement may be dependent upon the article being plated (col. 6 lines 22-23) and the amount and type of channels are a result effective variable to provide either more or less turbulence and back pressure (col. 6 lines 26-42).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Klocke.
As to claims 13-16, Klocke discloses the amount, number of rings, and shape of each hole may be modified according to desired flow characteristics (col. 6 lines 21-22). Thus, in providing the holes, it would have been prima facie obvious to provide different density or direction of each hole based on desired flow characteristics, insomuch that each result of tilting or size or number is prima facie obvious to provided common sense results of angling a flow, or providing more or less flow in a desired.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Klocke, as applied to claim 1 above, and further in view of Uzoh et al (US 6,261,426 B1).
As to claim 19, Klocke fails to explicitly disclose wherein the density of the apertures distributed on the diffusion plate is uniform, but the diameter of the apertures distributed at the center region of the diffusion plate is larger than the diameter of the apertures distributed at the edge region of the diffusion plate.
	Uzoh discloses wherein the density of the apertures distributed on the diffusion plate is uniform, but the diameter of the apertures distributed at the center region of the diffusion plate is larger than the diameter of the apertures distributed at the edge region of the diffusion plate (Figs. 2-5).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a diffusion plate with wherein the density of the apertures distributed on the diffusion plate is uniform, but the diameter of the apertures distributed at the center region of the diffusion plate is larger than the diameter of the apertures distributed at the edge region of the diffusion plate as taught by Uzoh in the apparatus of Klocke in order to control localized bath flow rate (Uzoh col. 4 lines 1-5) and achieve uniform plating (Uzoh col. 5 lines 32-35).

Allowable Subject Matter
Claims 3-6, 10, 20-24, 27-30, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 30 September 2022 have been fully considered but they are not persuasive.
Applicant provides a summary of the newly claimed subject matter on pgs. 10-12 of the response filed 30 September 2022.
Applicant presents arguments towards Klocke on pgs. 12-13 of the response. Notable, Applicant concedes that Klocke discloses the center cap is connected to the holding cavity that is connected to a top end of the center passage in the present invention.  (See pg. 12 1st full paragraph). Applicant attempts to redefine the citations previously presented of the previous rejection to have conduit 365 to be regarded as the “center passage” as claimed, in that the membrane frame inherently has a center passage. Conduit 365 was not cited as being the “Center passage”, but rather the catholyte inlet which is further connected to the catholyte inlet pipe as shown in the figure. 
Applicant further agues that the spray bar and diffuser are not connected in the same place, each with different fluid supplies. This argument is not persuasive because the claims do not require them to be connected in the same place, nor precludes plural catholyte inlets. The claims do not preclude the arrangement of branch pipes as shown in Klcoke and does not require them to be within the same plane as the center cap or the like. 
Recitation of “a top end of the center passage” does not impart any descriptor as to where the “top end” may stop or start nor how the holding cavity is connected to a top end. These limitations are effectively describing space within, or connected, to other space. 
In response to Applicant’s argument that any catholyte delivered through the center cap 220 would be disturbed by the sprayer bar 370 and thus cannot supply to some portion of the center area of the substrate, this argument is not persuasive since efficiency of the spray to a particular area is not at question here. The center cap is in the center of the device providing direct impingement of fluid up. Furthermore, Klocke explicitly discloses the center cap performing said function: “The diffuser 220, for example, can be configured to direct a portion of the flow to the counter electrode 195 and another portion toward the center of the workpiece 16. “ ([0049]) “ To this end, as the flow generated by the diffuser head 220b and the spray bar 370 impinges on the surface of the workpiece, the rotor assembly 120 (FIG. 2) rotates the workpiece. The impinging flow of emulsion toward the workpiece surface and the rotational motion of the workpiece 16 combine to generate a flow moving radially outward from the center of workpiece 16 to physically move bubbles toward the workpiece periphery.” ([0067]).
No further arguments are presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795